Citation Nr: 1236866	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to May 13, 2010, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 30 percent disability rating effective October 17, 2007.  An October 2008 rating action increased the assigned initial evaluation for service-connected PTSD to 50 percent, also from October 17, 2007.  The Veteran perfected an appeal of the assigned rating.  In March 2010, the Board remanded this claim for additional development.  

In January 2011, the RO increased the rating to 70 percent effective May 13, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a December 2011 decision, the Board denied the Veteran's claim for an initial disability rating for PTSD in excess of 50 percent prior to May 13, 2010, and in excess of 70 percent thereafter.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order, the Court vacated the Board's December 2011 decision and remanded the claim to the Board for compliance with instructions contained in the April 2012 Joint Motion for Remand.  The appeal has now been returned to the Board for action consistent with the Order and Joint Motion.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains no additional information or evidence pertinent to the claim.  





FINDINGS OF FACT

1.  From October 17, 2007 through May 12, 2010, the Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  

2.  From May 13, 2010, the evidence reflects that the Veteran's symptoms of PTSD have resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  He has remained employed in 2 full time jobs during the pertinent period.  The jobs allow some isolation allowing the Veteran to perform the duties, but it is not shown that he has significant absences or is otherwise unable to perform both jobs during the appeal period.


CONCLUSIONS OF LAW

1. From October 17, 2007 through May 12, 2010, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).   

2.  From May 13, 2010, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a December 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A May 2008 letter further advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service personnel and treatment records, VA and private treatment records, buddy statements, lay statements, and VA examinations and reports dated December 2007 and May 2010.  The Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  Although the December 2007 VA examiner did not review the claims folder, the Veteran's reported history appears to have been accurately documented in the examination report.  Moreover, the Veteran admittedly had not sought any psychiatric treatment prior to that examination.  The May 2010 VA examiner did review the claims file prior to that examination.  Although the Veteran has asserted that the December 2007 VA examination was cut short or incomplete, he has not suggested that the subsequent May 2010 VA examination is inadequate in any respect.  It appears that both VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full documented and/or reported history of the disability on appeal.  

The Board acknowledges that the most recent VA examination of record pertaining to evaluation of the severity of Veteran's service-connected PTSD is dated in May 2010.  The Board notes, however, that the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Instead, a reexamination is required when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2011).  This regulation clearly contemplates the submission of "evidence" as the prerequisite for a reexamination and such a reading is consistent with the Court of Appeals for Veterans Claims' jurisprudence on this issue.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA was required to provide a new examination only after the claimant submitted evaluations from his rehabilitation counselor regarding his mental condition). 

Here, although a June 2010 statement from the Veteran reported symptoms such as avoidance of people and events that cause him discomfort and that the slightest aggravation leads him to explode violently or react badly which had cost him several jobs, such symptoms had been reported on prior occasion and are not indicative of a worsening of his symptomatology.  Additionally, although February 2011 correspondence from the Veteran's representative suggests that his PTSD symptomatology warrants a 100 percent disability rating or entitlement to a total disability rating based upon individual unemployability due to PTSD symptomatology, such assertions merely referenced the May 2010 VA examination report and are not indicative of new or worsening symptomatology since that examination.  Moreover, in October 2012, the Veteran and his representative were invited to submit any additional evidence and/or argument in support of this claim, however, the representative indicated that the Veteran did not have any additional information or evidence to submit.  Thus, the Board finds that a new VA examination is not warranted for reevaluation of the disability on appeal prior to adjudication.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling for the period from October 17, 2007 through May 12, 2010, and as 70 percent disabling from May 13, 2010.   

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Turning to the evidence, the Board notes that the Veteran's DD Form 214 shows that he received military decorations and awards, to include a Combat Medical Badge, an Army Commendation Medal with 3 Oak Leaf Clusters, and a Bronze Star with 1 Oak Leaf Cluster, among others.  

In a December 2007 statement, the Veteran indicated that his PTSD symptomatology included nightmares, flashbacks, intrusive memories of those killed or wounded in action, survivors guilt and wondering why he did not or was not able to save the wounded and injured, frequent visions of the faces of those who were wounded or killed in action, and hearing screams of loved ones upon learning their loved one's injury or death.  Several buddy statements and associated email correspondence with those soldiers detailing their traumatic military experiences are also of record.  

The Veteran underwent an initial VA PTSD examination in December 2007.  The claims file was not available for review, however, his reported traumatic military experiences and current psychological symptoms were noted in detail.  He reported experiencing the following symptoms of PTSD:  nightmares; insomnia, sleeping only 3 hours per night; flashbacks; intrusive memories of those killed or wounded in action; irritability described as easily "blowing up," or losing his temper with screams, rants, and raves; hypervigilance and feeling uneasy in crowded places; feeling very tense most of the time; anxiety attacks 2 to 4 times per month; decreased or little energy, concentration, and drive, which reportedly resulted in his inability to build a more successful career; and seeing shadows out of the corner of his eye.  His reported legal history included traffic violations for "illegal maneuvers" and speeding.  

During the December 2007 examination, it was noted that socially, the Veteran lived with his wife, two of three of his adult children, and one grandchild.  They had reportedly attended 15 to 20 sessions of marriage and family counseling for family and marital problems during the last 10 years.  Occupationally, the Veteran worked two full-time jobs, one of which, as a gas station attendant during the graveyard shift which was noted to facilitate his preference of avoiding people despite allegedly being robbed at gunpoint on two occasions.  A mental status examination revealed that the Veteran's mood was depressed and his affect was anxious.  His speech was intelligible, spontaneous, and fluent.  His judgment and impulse control were fair and his insight was limited.  Notwithstanding, he was casually and cleanly dressed and groomed.  He was cooperative and maintained good eye contact during examination.  He was oriented to person, place, and time, and reality testing was intact.  His thought processes were goal oriented, relevant, and coherent and his remote, recent, and short-term memory appeared intact.  Significantly, any psychotic thought disorder, including auditory and visual hallucinations, and history, plan, impulses, or attempts pertaining to suicidal ideations were denied.  

The December 2007 examiner diagnosed chronic PTSD, moderate in degree, and assessed a GAF score of 55.  She stated that the Veteran's PTSD symptomatology, particularly irritability, tension, and depression, had made his marriage suffer.  She indicated that he appeared to have little patience with others, particularly his wife and children, and did not seem to accept that their acting out has something to do with his constant irritability, harsh criticalness, and verbal abuse.  

In May 2008, a Buddy Statement received from WLJ indicated that the shock and pain felt at the time of another soldier's death during service had remained the same ever since.  He stated that the Veteran continues to feel a burden of responsibility for not being able to do more to help him.  

In September 2008 statement, the Veteran questioned the adequacy of the December 2007 VA examination as previously discussed.  He further stated that he was dressed and groomed appropriately during that examination because it is required of him for purposes of employment, during which, it was expected that he would come into contact with citizens of the borough for which he worked.  He further stated that his facial hair was required to be shaven at all times to assure that a portable air system would fit properly in the event that he had to perform repairs or a rescue in a hazardous environment.  Regarding a VA request for statements from past employers, he indicated that such were unobtainable because both had gone bankrupt since he was reportedly fired.  Specifically, he reported working for Wandley Corporation from 1979 to 1988 where he worked his way up to plant manager but was eventually fired for being too "head strong."  Thereafter, he was employed by a company in a last chance effort to turn the company around, which he did, however, he was reportedly fired because the owner thought that he could run the company himself.  He indicated that his nightmares, need to control others, and inability to tolerate other's stupidity and laziness, are directly related to traumatic events during military service.  

In his November 2008 substantive appeal, the Veteran asserted that symptoms such as anxiety attacks, thoughts of potential suicide, and difficulty dealing with work and supervisors were understated in the October 2008 rating decision.  He stated that his thoughts of suicide have resulted in formulation of potential plans and methods designed to make it appear accidental.  Regarding family relations, he stated that his PTSD symptomatology had resulted in the alienation of his wife, children, and siblings.  His wife reportedly "has not responded to him" in over 7 years, his eldest daughter disowned him 1 year prior, his son visits his wife only when the appellant is working, and his youngest daughter who lives with him responds to him only if he insists.  Regarding occupational functioning, he indicated that depression and difficulty dealing with supervision and policy had resulted in poor work performance and loss of 4 full-time and several part-time jobs over the last 30 years.  He stated that his current employment, which included building and grounds maintenance and attending a gas station, both allowed for minimal supervision but were not without problems.  Specifically, the supervisor at his maintenance job complains about his need to follow a set repetitious work schedule "([VA's] term 'ritual')," to be effective.  Additionally, his inability to control his temper and frequent outbursts of rage and threats had reportedly reduced his friends to a few Veterans, alienated his family and co-workers to the point of interfering with his ability to work effectively, and have placed his current employment in jeopardy.  

In accordance with the Board's March 2010 remand, the Veteran underwent an additional VA PTSD examination in May 2010 to assess the current nature and severity of this disability on appeal.  The claims file was reviewed.  The Veteran denied having received past psychological treatment and use of psychotropic medication, reportedly due to his employer's drug testing and policy that employees are not to take mood-altering drugs, whether or not prescribed, that may interfere with their ability to drive.  He complained of the following symptoms of PTSD:  mood swings; increased irritability and anger without provocation; an exaggerated startle response to unexpected movement and sound; hypervigilance and constant awareness of his immediate surroundings; recurring intrusive thoughts and nightmares; difficulty falling and staying asleep with frequent awakenings; significantly decreased interest in activities formerly enjoyed; lack of hobbies or personal interests; feelings of detachment or estrangement; avoidance of interpersonal contact with severe family, social, and occupational isolation; and becoming easily upset when confronted with stimuli associated with military service, however, he continues to research the war in attempts to understand the causes and rationale behind it.  

During the May 2010 examination, it was noted that socially, the Veteran remained married to his wife of 38 years with whom he shared three adult children in common.  He denied having any emotional connection with her for the last 20 years, however, and acknowledged that she had relationships with other men.  He indicated that they remain married for financial purposes only.  Regarding his relationships with his children, his eldest had reportedly disowned him and contact with the two children who lived with him was extremely limited.  He further reported minimal contact with his surviving siblings.  Occupationally, it was noted that while the December 2007 VA examiner indicated that the Veteran worked second shift due to his isolative characteristics, she failed to document that his primary occupation at that time was building and grounds maintenance at a wastewater treatment plant and also associated with extreme isolation.  He reportedly did not come into contact with others during his typical day.  It was further noted that prior to his current occupations, he worked as a plant manager for 18 years prior to being fired.  The examiner stated that his inability to work with others and his need for isolation have resulted in employment at a below-level capacity engaging in menial activities for the last 18 years.  At the time of this examination, the Veteran reported continued employment "overnight at a gas station from 4p.m. to 10 p.m." where he worked alone and indicated that he did not come into contact with others during a typical day.  

Upon mental status examination during the May 2010 examination, the Veteran appeared alert, cooperative, and he was dressed and groomed appropriately with calm motor activity and normal speech.  His affect was significantly blunted and constricted, however, his mood and affect were appropriate to the content of material discussed.  There was no evidence of perceptual impairment or a thought disorder.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were intact.  Despite the Veteran's prior assertion to the contrary, on this occasion, he denied any suicidal or homicidal ideations.  The examiner diagnosed chronic PTSD, severe in degree, assessed a GAF score of 44, and opined that the Veteran's PTSD symptomatology results in total social impairment and deficiencies in most areas occupationally, which would make him unable to maintain employment if he had to interact with other individuals on a consistent basis.  He stated that it is clear that the Veteran works to avoid socialization, his work involves total isolation, and he is unable to tolerate the presence of others.  He stated that because the Veteran is able to work in relative isolation, he has been able to maintain his current jobs, although clinically, he has lost jobs and he is currently working in a reduced capacity due to his historical inability to work with others.  

In June 2010 correspondence, the Veteran indicated that although group and individual treatment for PTSD was to be arranged, he was unsure how it would work out given his work schedule of 70+ hours per week.  Nevertheless, he reported continued symptoms of PTSD such as difficulty sleeping, avoidance of people and events, irritability causing him to "explode violently," and an inability to tolerate stupidity of coworkers and bosses, which had resulted in his loss of several jobs.  

On VA Form 646, dated February 2011, the Veteran and his representative asserted that his PTSD symptomatology warrants a 100 percent evaluation.  He asserted that reliance on the fact that the Veteran is currently employed as a basis for the denial of such is misplaced in light of the May 2010 VA examiner's findings pertaining to occupational impairment resulting from service-connected PTSD.  The representative stated that although he is currently employed, he is relegated to performing low skilled and menial jobs due to PTSD symptomatology, and the May 2010 VA examiner's finding that he is unable to work in any other capacity demonstrates total occupational impairment.  In the alternative, the representative asserted that the Veteran should be evaluated for total disability due to individual unemployability due to PTSD.  Specifically, because the evidence demonstrates that he is unable to work in his previous capacity as a plant manager and he is now relegated to menial tasks that involve total isolation, he is effectively unemployable and should be evaluated for TDIU.  He is not unemployed, he has two forms of full time jobs, representing substantially gainful, and not marginal employment, so a TDIU is not for application.  He appears to perform appropriately at both jobs, and he appears not to demonstrate significant absences from either job.  As such, there is no basis for TDIU consideration.

In the April 2012 Joint Motion for Remand, the parties agreed that the Board's reasons and bases in the December 2011 decision were inadequate because it failed to consider or discuss applicable provisions of law.  Specifically it was not apparent from that decision that the Board had considered the applicable case law outlined in Mauerhan v. Principi, whereby the Court explained that symptoms listed in 38 C.F.R. § 4.130, Diagnostic Code 9411, "are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In that decision, the Court emphasized that the Board need not "find the presence of all, most, or even some, of the enumerated symptoms" in order for an appellant to establish entitlement to a particular rating and explained "the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id. at 443.  Rather, the rating is to be based on "all symptoms of a claimant's condition that affect the level of occupational and social impairment. . ." Id.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from October 17, 2007, to May 12, 2010, the Veteran's PTSD symptomatology is appropriately evaluated as 50 percent disabling.  

During this period, the evidence demonstrates that the Veteran's symptoms of PTSD were moderate in degree.  In this regard, the only GAF score assigned during this period was 55 during the December 2007 VA examination.  Although the record reflects some impairment in the Veteran's occupational functioning during this period, he generally appeared to be functioning satisfactory as demonstrated by his ability to successfully maintain two full-time jobs.  Although he has suggested that both of his jobs are or were in jeopardy due to symptoms of PTSD, and that one of his employers had complained about his need for a set and rigid work schedule, which is evidence of an obsessive ritual that interferes with his routine activities, he has not submitted any evidence, such a statement from either current employer, to corroborate such assertions.  

Additionally, the objective medical evidence during this period does not demonstrate that the Veteran's PTSD was productive of the type and severity of symptomatology, or their effects, necessary for the next higher 70 percent evaluation.  Specifically, he denied experiencing suicidal and/or homicidal ideations at the December 2007 VA examination.  Although a statement indicated that he experienced thoughts of potential suicide resulting in formulation of potential plans and methods designed to make it appear accidental, the fact remains that he explicitly denied any past or recent history of active suicide plans, attempts, intent, or impulse at the December 2007 VA examination, which to date, he has not asserted to be incorrect.  Accordingly, it appears that suicidal thoughts reported during this time were primarily passive and intermittent in nature as opposed to any active and persistent ideation with an established plan or intent.  

Regarding whether he experienced near continuous panic or depression affecting his ability to function independently, appropriately, and effectively during this period, evidence during this period shows that he reportedly experienced anxiety attacks only 2 to 4 times per month, which equates to approximately once per week.  Even assuming, without conceding, that the record does show near continuous panic or depression, it also shows that he continued to function independently, appropriately, and effectively, as evidenced by his statement indicating that he was appropriately dressed and groomed during the December 2007 VA examination due to his employer's expectations and requirements, and his ability to successfully maintain two full-time jobs.  

Regarding whether he experienced impaired impulse control (such as unprovoked irritability with periods of violence) during this period, the December 2007 VA examination report indicates that impulse control was "fair."  Although it was noted that he was quick to lose his temper, there is no indication that he ever became violent or physically confrontational during this period.  Indeed, he reported "blowing up" with screams, rants, and raves, and the examiner noted that he was verbally abusive to his wife and harshly critical. 

Regarding an inability to establish and maintain effective relationships, the Veteran's November 2008 statement and the aforementioned buddy statements of record do not demonstrate and inability to successfully maintain effective relationships.  Indeed, the Veteran's self-report that he has maintained friendships with a few Veterans demonstrates that despite his PTSD symptomatology, he has retained an ability to maintain long-term and effective friendships.  Similarly, although the record is reflective of difficulty maintaining effective occupational relationships, the Veteran's ability to successfully maintain two full-time jobs for nearly five years (since the December 2007 VA examination), is reflective of his ability to establish and maintain such relationships although they may be strained.  

Moreover, there simply is no objective evidence during this period that the Veteran's PTSD has resulted in the type or degree of symptoms, or effects, such as: spatial disorientation; speech intermittently illogical, obscure, or irrelevant; or neglect of personal appearance and hygiene.  Although he has asserted that his personal and appearance and hygiene are maintained for employment reasons, the fact remains that he is nevertheless able to maintain his personal appearance and hygiene.  Moreover, as noted, there is no indication of significant absences from either job secondary to PTSD symptoms.

Although the record does demonstrate that the Veteran's PTSD has resulted in an inability to maintain effective relationships with his family and difficulty adapting to stressful circumstances, the evidence does not demonstrate that his symptoms are of the type and degree, or have effects necessary to establish a rating in excess of 50 percent for PTSD during this period.  Accordingly, the Board finds that the 50 percent rating assigned for PTSD from October 17, 2007 to May 12, 2010 is appropriate.  

While the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule (see Mauerhan, 16 Vet. App. at 442), the Board has not identified any other aspects of the Veteran's service-connected PTSD that would enable it to conclude that the criteria for a 70 percent rating have been approximated, and the appellant has pointed to no such pathology.

As of May 13, 2010, the Board finds the Veteran's symptoms are appropriately evaluated as 70 percent disabling and do not more nearly approximate the type or degree of symptoms, or their effects, necessary for a 100 percent disability rating.  Since May 13, 2010, the only GAF score of record is 44 which was assigned at the May 2010 VA examination.  Such is reflective of serious symptoms or any serious impairment in social, occupational, or school functioning which is contemplated by the 70 percent disability evaluation currently assigned.  

Moreover, the Veteran has not submitted any evidence, subjective or objective, indicating that his PTSD has resulted in any of the kinds or degree of symptoms necessary to warrant an increase to a 100 percent disability evaluation.  Indeed, the May 2010 VA examination report demonstrates that the Veteran's communication was normal and his thoughts were of appropriate content without evidence of perceptual impairment or a thought disorder.  Moreover, he explicitly denied experiencing persistent delusions or hallucinations as well as suicidal and homicidal ideations.  The Veteran's personal hygiene was appropriately maintained, his memory was intact, and he was oriented to person, place, and time.  

Although the May 2010 VA examiner did state that the Veteran's symptoms of PTSD are severe in degree, problematic occupationally, and have resulted in employment at a below-level or reduced capacity, she further stated that total social impairment and deficiencies in most areas occupationally would occur if he had to interact with other individuals on a consistent basis, which is not required of him in the course of his current employment.  Indeed, the May 2010 examination report indicates that the Veteran has been able to maintain his current employment working two full-time jobs due to the limited contact and isolation that his current jobs provide.  Under these circumstances, the Board finds that the Veteran's symptoms are not productive and do not have the effect of total occupational and social impairment as envisioned by the regulation.  It is noted that working in a gas station must involve at least minimal interaction with others as they pay for the gas.

In summary, the preponderance of the evidence of record demonstrates that the Veteran's PTSD symptoms do not, and have not at any time since the October 2007 claim for service connection or during this period, reflected total occupational and social impairment as envisioned by the regulation.  Such conclusion is consistent with the GAF score assigned during this period which reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Moreover, the symptomatology described is more consistent with the type and degree of symptoms, and the effects of such symptoms on the Veteran's social and occupational functioning, for a 70 percent rating than with a higher rating.  Accordingly, the Board finds that the 70 percent evaluation currently assigned for PTSD from May 13, 2010 is appropriate.

While the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule (see Mauerhan, 16 Vet. App. at 442), the Board has not identified any other aspects of the Veteran's service-connected PTSD that would enable it to conclude that the criteria for a 100 percent rating have been approximated, and the appellant has pointed to no such pathology as discussed above.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that representative's assertion that the Veteran should be awarded a 100 percent disability rating for his PTSD, which, as demonstrated above has not been established by the record, and in the alternative, that the Veteran should be awarded TDIU due to PTSD.  However, while the Veteran has asserted, and a VA examiner has affirmed, that the Veteran is underemployed due to his PTSD symptomatology, the Veteran has not submitted any evidence demonstrating, nor has he requested VA assistance in obtaining evidence that he is unemployable due to his PTSD.  To the contrary, the fact that the Veteran has successfully remained employed at two full-time jobs for nearly five consecutive years demonstrates that he is indeed employable.  In addition, while the representative asserts that the Veteran's PTSD has relegated him to employment involving the performance of menial tasks and lesser pay than he was once capable of doing and receiving, such assertion is contemplated by the current ratings already assigned.  There is, therefore no basis for a TDIU claim.

As a final matter, the Board concludes that the medical findings are of greater probative value than the Veteran's and his representative's allegations regarding the severity of his PTSD.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for evaluations in excess of those assigned during the period of the claim for an increased initial rating for PTSD.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the that the Veteran experiences the type or degree of symptoms necessary for a higher initial disability rating in excess of 50 percent from October 17, 2007 to May 12, 2010, and in excess of 70 percent thereafter, the preponderance of the evidence is against the claim and an increased initial disability rating is denied for both periods.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to an increased initial disability rating in excess of 50 percent rating for PTSD from October 17, 2007 through May 12, 2010, and in excess of 70 percent thereafter, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


